Title: From John Adams to Robert R. Livingston, 14 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris July 14th. 1783.
          The United States of America have propagated far & wide in Europe the Ideas of the Liberty of Navigation and Commerce. The Powers of Europe, however, cannot agree as yet, in adopting them in their full extent. Each one desires to maintain the exclusive dominion of some particular Sea, or River, and yet to enjoy the liberty of navigating all others. Great Britain wishes to preserve the exclusive dominion of the British Seas, & at the same time to obtain of the Dutch a free Navigation of all the Seas in the East Indies. France has contended for the free use of the British and American Seas, yet She wishes to maintain the Turks in their exclusive dominion of the Black Sea, and of the Danube, which flows into it thro’ some of their Provinces, and of the Communication between the Black Sea & the Archipelago, by the Dardanelles. Russia aims at the free Navigation of the Black Sea, the Danube, and the Passage by the Dardanelles, yet She contends that the Nations, which border on the Baltic, have a right to controul the Navigation of it. Denmark claims the Command of the Passage of the Sound, and by the late Marine Treaty, between the Neutral Powers, it was agreed that the Privateers of all the belligerent Powers should be excluded from the Baltic. France and Spain too begin to talk of an exclusive Dominion of the Mediterranean, and of excluding the Russian Fleet from it, or at least France is said to have menaced Russia with a Fleet of Observation in the Mediterranean, to protect her Commerce to the trading Sea Port Towns of the Levant— But as England possesses Gibraltar, and the Emperor of Morocco the other Side of the Straights, France & Spain cannot command the Entrance, so that it will be difficult for them to support their pretensions to any exclusive dominion of the Mediterranean, upon the Principle, on which the Northern Powers claim that of the Baltic, and the Porte, the Passage of the Dardanelles.
          France at present enjoys a large Share of the Trade to the Levant. England has enjoyed a share too, and wishes no doubt to revive it. The Emperor & Empress, if they succeed in their Views of throwing open the Danube, Black Sea and Archipelago, will take away from France and England a great part of this Trade— But it is not likely that England will join with France in any opposition to the Emperor and Empress.
          In order to judge of the Object, which the two Empires have in view, we should look a little into the Geography of those Countries.
          The Project of setting at liberty the whole Country of ancient Greece, Macedonia & Illiricum, & erecting independent Republicks in those famous Seats, however splendid it may appear in Speculation, is not likely to be seriously entertained by the two Empires, because it is impracticable. The Greeks of this day, altho’ they are said to have Imagination & Ingenuity, are corrupted in their Morals to such a degree, as to be a faithless perfidious Race, destitute of Courage, as well as of those principles of Honor and Virtue, without which a Nation can have no Confidence in one another, nor be trusted by others.
          The Project, of conquering the Provinces of Albany, Romelia, Valachia, Moldavia & little Tartary from the Turks, & dividing them between the two Empires, may be more probable— But the Turks in Asia & Europe together are very powerful, and, if thoroughly awakened, might make a great resistance: So that it is most probable the two Imperial Courts would be content, if they could obtain by Negociation, or by Arms, the free Navigation of the Danube, Black Sea and Archipelago. This freedom alone would produce a great Revolution in the Commerce of Europe. The River Don or Tanais, with its Branches, flows through the Ukraine, and a considerable part of the Russian Dominions, into the Black Sea. The Danube flows very near Trieste, thro’ the Kingdom of Hungary & then thro’ a Turkish province, into the Black Sea. If therefore the Black Sea and the Danube only were free, a Communication would be immediately opened between Russia & Hungary, quite to Trieste, to the great Advantage of both Empires— But if at the same time the Passage of the Dardanelles was laid open, all the Levant Trade would be opened to the two Empires, and might be carried to Trieste, either by the Danube, or thro’ the Archipelago and the Gulph of Venice. This would be such an Accession of Wealth, Commerce and Naval Power to the two Empires, as France is jealous of, & may be drawn into a War to prevent. It is a question, how the King of Prussia will act. It is the general Opinion, that as he is advanced in Years, loves and enjoys his Laurels and his Ease, and cannot hope to gain any thing by War, he will be neuter. If he is, the Issue cannot be foreseen. The Emperor is vastly powerful, and his Preparations are immense. Perhaps France may not think it prudent to declare War. I should be sorry to see her again involved in a War, especially against the Principles She has lately espoused with so much Glory and Advantage.
          For my own part, I think Nature wiser than all the Courts and States in the World, & therefore I wish all her Seas & Rivers upon the whole Globe free, & am not at all surprised at the desire of the two Empires to set those near them at liberty.
          I think, however, that whatever turn these Negociations may take, they cannot directly affect Us, altho’ we may be remotely interested in the freedom of the Levant Trade, and of the Seas and Rivers in the Neighbourhood of it.
          I have the honor to be, with great Esteem & / Respect, / Sir, your most obedient & / most humble Servant
          John Adams.
        